MacLEAN, J.
As uncontradictedly testified by the plaintiff, with corroboration by the defendant’s janitor, she, tripped by a hole in the carpet common to the use of the defendant’s tenants, suffered a painful injury, which for a time prevented her doing her household work, required repeated medical and surgical attendance, and the help of a woman, continually at first and once a week at the time of the trial, causing an undisputed outlay of $80. She was awarded $100. It would seem that, if her evidence was credible enough to entitle her to any compensation for her pain and disability, it entitled her to more.
The order denying the plaintiff’s motion to set aside and vacate the *929judgment must be reversed, the judgment vacated, and a new trial ordered, with costs to appellant to abide the event.
GILDERSLEEVE, P. J., concurs.